Sarah Shelley plaint. agt Henry Deering (who married wth Elisabeth the Relict and administratrix to the Estate of the late Theodore Atkinson junr decd) and Samuel Shrimpton Admr to the sd Estate; as also Anne Sandys Relict & administratrix to the Estate of the late John Sandys decd them or either of them Defendts in an action of the case for witholding the Summe of Fifty pounds in mony being the Forfiture of an obligation under the hands & Seales of the sd Atkinson & Sandys bearing date Februry 27. 1674/5. wherein they are jointly & severally bound in the Summe aforesd with all due damages according to attachmt datd Janury 22d 1676. . . . The Jury . . . found for the plaint. the forfiture of the bond & costs of Court. The Magistrates on request of the Defendt chancered this Forfiture to twenty Six pound Seven Shillings mony & costs of Court allowd thirty Five Shillings and four pence.